372 So. 2d 1369 (1979)
In re FLORIDA EVIDENCE CODE.
No. 57115.
Supreme Court of Florida.
June 28, 1979.
PER CURIAM.
This Court has jurisdiction to adopt rules of practice and procedure under the provisions of article V, section 2(a), Florida Constitution.
The Florida Evidence Code was adopted unanimously by the legislature in the 1976 regular session.[1] The act originally was intended to take effect July 1, 1977; the effective date of the code was delayed, however, until July 1, 1979.[2]
It is generally recognized that the present rules of evidence are derived from multiple sources, specifically, case opinions of this Court, the rules of this Court, and statutes enacted by the legislature. Rules of evidence may in some instances be substantive law and, therefore, the sole responsibility of the legislature. In other instances, evidentiary rules may be procedural and the responsibility of this Court.
To avoid multiple appeals and confusion in the operation of the courts caused by assertions that portions of the evidence code are procedural and, therefore, unconstitutional because they had not been adopted by this Court under its rule-making authority, the Court hereby adopts temporarily the provisions of the evidence code as enacted by chapter 76-237, Laws of Florida, and subsequently amended by chapters 77-77, 77-174, 78-361, and 78-379, Laws of Florida, to the extent that they are procedural, as rules of this Court effective from and after 12:01 a.m., July 1, 1979. These rules shall govern all proceedings within their scope subsequent to that date, and all present rules of evidence established by case law or express rules of court are hereby superseded to the extent they are in conflict with the code. See In re Clarification of Florida Rules of Practice and Procedure, 281 So. 2d 204 (Fla. 1973).
Our approval and adoption of the evidence code is transitional and temporary in nature, and we request The Florida Bar, the Academy of Florida Trial Lawyers, and other interested parties to file any appropriate suggestions or objections on or before October 1, 1979, directed to specific rules of evidence contained in the code and stating *1370 (1) the basis why the challenged rule is procedural rather than substantive, and (2) why the rule is inappropriate in its present form.
It is so ordered.
ENGLAND, C.J., and ADKINS, BOYD, OVERTON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.
NOTES
[1]  Ch. 76-237, Laws of Fla. Several technical and stylistic changes have been made. Ch. 77-77, 77-174, 78-361, Laws of Fla.
[2]  Chapter 76-237, section 8, Laws of Florida, provided an effective date of July 1, 1977. The effective date was changed to July 1, 1978, by chapter 77-77, section 1; to January 1, 1979, by chapter 78-361, section 22; and to July 1, 1979, by chapter 78-379, section 1, Laws of Florida.